Citation Nr: 1748168	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the disability rating assigned for posttraumatic stress disorder (PTSD), from 50 percent to 30 percent from June 1, 2010 to January 31, 2012 was proper.

2.  Whether the reduction of the disability rating assigned for a traumatic brain injury (TBI), from 40 percent to 10 percent was proper.

3.  Whether the reduction of the disability rating assigned for cervical spine strain from 20 percent to 10 percent effective February 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active from October 2005 to June 2009.

These claims come before the Board of Veterans Appeals (Board) on appeal from March 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was subsequently transferred to Atlanta, Georgia. 

In September 2016, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  LCM contains records either irrelevant or duplicates of those in VBMS.  


FINDINGS OF FACT

1.  At the time of the March 2010 rating decision, the evidence did not establish that a sustained improvement in the Veteran's PTSD and TBI disorders had actually occurred.

2.  At the time of the November 2012 rating decision, the evidence did not establish that a sustained improvement in the Veteran's cervical spine strain had actually occurred.


CONCLUSIONS OF LAW

1.  The criteria for reducing the Veteran's evaluation from 50 percent to 30 percent for PTSD, effective from June 1, 2010 to January 31, 2012 have not been met; the prior rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411 (2016).

2.  The criteria for reducing the Veteran's evaluation from 40 percent to 10 percent for TBI, effective June 1, 2010, have not been met; the prior rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8045 (2016).

3.  The criteria for reducing the Veteran's evaluation from 30 percent to 10 percent for cervical spine disorder from February 1, 2013, have not been met; the prior rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have all been obtained.  The Veteran was also provided with several VA examinations.  

Additionally, the Veteran testified at a Board hearing in September 2016.  A VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the VLJ asked questions to ascertain whether his PTSD, TBI and cervical spine disability ratings should be restored.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Reduction of Ratings

For ratings that had been in effect for 5 years or more, VA regulations contain certain protections in order to provide for the stabilization of assigned disability evaluations.  38 C.F.R. § 3.344 (a)-(c).  In this case, the evaluations were in effect less than 5 years and these regulations are inapplicable here.

Regardless of whether the five-year threshold is met, however, a VA rating reduction must be based upon review of the entire history of the veteran's disability, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required. See Brown, 5 Vet. App. at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286   (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

PTSD 

In a June 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective June 25, 2009.  In a December 2009 rating decision, the RO proposed to reduce the evaluation to 30 percent disabling.  In a March 2010 rating decision, the RO decreased the evaluation to 30 percent, effective June 1, 2010.  

The Veteran seeks the restoration of a 50 percent rating for service-connected PTSD from June 1, 2010 to January 31, 2012, arguing that the RO's March 2010 reduction of the rating was improper.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 50 percent rating for PTSD from June 1, 2010 to January 31, 2012 is warranted.  Therefore, a discussion of whether VA complied with the procedural requirements set forth in 38 C.F.R. 
§ 3.105(e) is unnecessary.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 9411.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 30 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted in the applicable rating decision, the Veteran's 50 percent evaluation was based upon a June 2009 VA examination report.  In that examination report, the Veteran stated that he had no history of suicide attempts or violence or assault.  The examiner found his attitude was cooperative and friendly, his affect was normal and his mood was anxious.  He had no delusions, hallucinations or suicidal or homicidal ideations.  The examiner noted sleep impairment, to include nightmares.  The Veteran reported he was exhausted and his sleep was fragmented.  The examiner found no problem with activities of daily living.  The Veteran reported persistent reexperiencing traumatic experiences from service and an exaggerated startle response.  He reported that the symptoms affected his relationship with his wife, that he was suspicious and uncomfortable in crowds, and was on terminal leave from the military.  The RO noted in the rating decision that the Veteran's symptoms only warranted a 30 percent evaluation but that they had assigned him a 50 percent evaluation pending a review examination to determine if improvement had occurred.  

The RO proposed reduction based upon a December 2009 VA addendum opinion.  In that addendum opinion, the VA examiner found that the PTSD affected the Veteran's sleep symptoms severely, which would affect his ability to concentrate at his job.  The examiner also noted that the Veteran will have difficulties with trusting other people, that he may need to avoid working in a crowded work setting, and that if his symptoms are not managed well, he may not be able to hold a steady job. 

Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 50 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 349 (2000).  Rather, the 2009 addendum serves to support the 50 percent evaluation as it indicates that the Veteran will have difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the reduction in rating from 50 percent to 30 percent for PTSD was improper, and a restoration of the prior 50 percent rating is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

TBI

In a June 2009 rating decision, the RO granted service connection for residuals of a TBI and assigned a 40 percent evaluation, effective June 25, 2009.  In a December 2009 rating decision, the RO proposed reduction of the evaluation to 10 percent.  In a March 2010 rating decision, the RO assigned a 10 percent evaluation, effective June 1, 2010.  

The Veteran contends that such reduction was improper.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 40 percent rating for TBI is warranted.  Therefore, a discussion of whether VA complied with the procedural requirements set forth in 38 C.F.R. § 3.105(e) is unnecessary.

The criteria for evaluating traumatic brain injury (TBI) are set forth in Diagnostic Code 8045.  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  As is relevant here, if the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (2).  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124a , Diagnostic Code 8045 Note (3).  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (4).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired 0 May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:  Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a , Diagnostic Code 8045.

The Veteran's grant of service connection of a 40 percent rating for TBI was based upon a May 2009 VA examination.  As the Veteran was involved in an IED blast in September of 2007 and upon returning home has required ongoing treatment, the evaluation assigned was based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury.  The Veteran was initially assigned a level "2" for Memory, attention, concentration, indicating that the May 2009 examiner found evidence such as objective evidence of testing of mild impairment of memory, attention, concentration or executive functions.  In fact, the examiner found the injury was stabilized and there was moderate memory impairment and decreased attention, difficulty concentrating, and difficulty with executive functions.  Thus, the examiner assigned a 2 for memory, attention, concentration, and executive facet.  The examiner assigned levels of 0 for the judgement facet, the social interaction facet, the orientation facet, the motor activity facet, the visual spatial orientation facet, the subjective symptoms facet, the neurobehavioral effects facet and the communication facet.  The Veteran was found to have problems with his memory based upon the May 2009 and June 2009 examinations.  His immediate memory was noted to be normal and his remote memory was described as being mildly impaired while his recent memory was described as moderately impaired.  He noted that he had difficulty remembering conversations after a few days and that he was frequently misplacing things.  The balance of the items evaluated was found to be either normal or only mildly impairing.  

In a December 2009 rating decision the RO proposed to reduce the Veteran's rating for his TBI from 40 percent to 10 percent.  The RO based this rating reduction on a December 14, 2009 VA addendum finding that no limitations existed precluding gainful employment for the Veteran and that the residuals were short-term memory impairment and secondary insomnia which may limit full time employment.  The RO determined, based on this evaluation, that a lower severity of level "1" had to be assigned for the memory, attention, concentration, executive functions facet, indicating that the examiner found evidence such as mild symptomatology but without objective evidence on testing.  The RO found that all other facets to be at 0.  

Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 40 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's condition which justifies the effectuated reduction of the disability rating from 40 percent to 10 percent.  In this regard, the Board notes that the December 2009 addendum doesn't appear to change the findings from the earlier examinations.  At the very least, it is unclear, and the Board thus finds that the Veteran's memory did not sustain sufficient improvement to warrant the level of "1" such that reduction of the 40 percent rating was warranted.

The Board therefore finds that the reduction in rating from 40 percent to 10 percent for TBI was improper, and a restoration of the prior 40 percent rating is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

Cervical Spine Strain

In a June 2009 rating decision, the RO granted service connection for a cervical spine disability and assigned a 10 percent evaluation, effective June 25, 2009.  In a September 2010 rating decision, the RO assigned a 20 percent evaluation, effective March 30, 2010.  In a February 2012 rating decision, the RO proposed to reduce the evaluation not 10 percent.  In a November 2012 rating decision, the RO assigned a 10 percent evaluation, effective February 1, 2013.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under this formula, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran was afforded a VA examination for his cervical spine in May 2009, at which time he reported injuring his cervical spine during an IED blast in Iraq.  He stated that he had constant but mild pain that flared up to severe levels due to stress.  Range of motion testing reflected that the Veteran was able to forward flex the cervical spine to 35 to 45 degrees with pain at the end of the motion.  Extension was to 45 of 45 degrees, also with pain at the end of extension.  Pain was also noted during right and left lateral flexion and rotation.  The Veteran was diagnosed as having mild cervical spine strain.  Based on range of motion, the Veteran's cervical spine condition was found to warrant a 10 percent evaluation due to his forward flexion of greater than 30 but less than 40 degrees and no abnormal gait or spinal contour.  

In a September 2010 rating decision, the RO increased the Veteran's cervical spine rating to 20 percent, effective March 31, 2010.  Treatment reports from the VA Medical Center Texas showed that the Veteran had continued complaints of and treatment for neck pain and was on multiple prescription pain medications for such.  The RO noted the Veteran's February 2010 neurology consult, at which point mild palpation of the neck resulted in pain, the Veteran only had 50 percent of the normal range of flexion (approximately 22 degrees) and 40 to 50 percent of the normal range of the left and right lateral flexion.  Continued treatment reports from the VAMC Charleston and the VAMC Dublin showed complaints of and treatment for neck pain.  Upon VA examination in June 2010 in Dublin the Veteran reported decreased motion of the neck, in addition to stiffness, weakness, spasm and muscle pain.  The Veteran was only able to flex to 20 degrees and extend to 30 degrees.  Combined range of motion for the cervical spine was 200 degrees.  The RO granted the Veteran 20 percent due to his forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  

In February 2012 the RO proposed to reduce the Veteran's cervical spine rating from 20 percent to 10 percent.  Upon proposing such reduction, the RO noted that the November 2011 VA examination revealed no evidence of radiating pain on movement, muscle spasm, guarding of movement or weakness with normal muscle tone and musculature.  The initial range of motion testing of the spine indicated flexion of 45 degrees, extension of 45 degrees, right lateral flexion of 80 degrees, and left lateral flexion of 80 degrees.  The RO found that the Veteran did not meet the requirements for a 10 percent rating based on range of motion; however, his painful motion is what warranted the 10 percent rating it proposed he be reduced to.  

Further, upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 20 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 349.  In particular, although his cervical spine range of motion was improved at the November 2011 VA examination, he still reported significant pain and flare-ups, and that he always has to think about his neck.  The examiner did not make findings that contradict earlier findings in terms of the effect on the ordinary activities of the Veteran's life and work.  Accordingly, the Board finds that the reduction in rating from 20 percent to 10 percent for cervical spine strain was improper, and a restoration of the prior 20 percent rating is warranted.  See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.


ORDER

The 50 percent disability rating for PTSD is restored, from June 1, 2010 to January 31, 2012.

The 40 percent disability rating for TBI is restored, effective June 1, 2010.

The 20 percent disability rating for cervical spine strain is restored, effective February 1, 2013,



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


